DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election of Species
 	This application contains claims directed to the following patentably distinct species:
a. Species A (FIG. 3), an extender unit including a positive front unit consisting of a positive lens and a cemented lens (2 lenses) of a positive lens and a negative lens, a negative middle unit consisting of a cemented lens (2 lenses) of a negative lens and a positive lens, and a negative rear unit consisting of a cemented lens (2 lenses) of a positive lens and a negative lens.
 	b. Species B (FIG. 5), an extender unit including a positive front unit consisting of a positive lens and a cemented lens (2 lenses) of a positive lens and a negative lens, a negative middle unit consisting of a cemented lens (2 lenses) of a negative lens and a positive lens, and a negative rear unit consisting of a cemented lens (2 lenses) of a positive lens and a negative lens.
 	c. Species C (FIG. 7), an extender unit including a positive front unit consisting of a positive lens and a cemented lens (2 lenses) of a positive lens and a negative lens, a negative middle unit consisting of a cemented lens (2 lenses) of a negative lens and a positive lens, and a negative rear unit consisting of a cemented lens (2 lenses) of a positive lens and a negative lens.
 	d. Species D (FIG. 9), an extender unit including a positive front unit consisting of a positive lens and a cemented lens (2 lenses) of a positive lens and a negative lens, a negative middle unit consisting of a cemented lens (2 lenses) of a negative lens and a positive lens, and a negative rear unit consisting of a cemented lens (2 lenses) of a positive lens and a negative lens.
 	e. Species E (FIG. 11), an extender unit including a positive front unit consisting of a positive lens, a positive lens and a cemented lens (2 lenses) of a positive lens and a negative lens, a negative middle unit consisting of a cemented lens (2 lenses) of a negative lens and a positive lens, and a negative rear unit consisting of a cemented lens (2 lenses) of a positive lens and a negative lens. 
 	f. Species F (FIG. 13), an extender unit including a positive front unit consisting of a positive lens, a positive lens and a cemented lens (3 lenses) of a positive lens and a negative lens and a positive lens, a negative middle unit consisting of a cemented lens (2 lenses) of a negative lens and a positive lens, and a negative rear unit consisting of a negative lens.
 	g. Species G (FIG. 15), an extender unit including a positive front unit consisting of a positive lens and a positive lens, a negative middle unit consisting of a cemented lens (3 lenses) of a positive lens and a negative lens and a positive lens, and a negative lens, and a negative rear unit consisting of two negative lens.
	In a paper filed on November 1, 2022, Applicant elected Species A (FIG. 3) for further prosecution.  The election requirement was not traversed and, therefore, is construed as an election without traverse.
	Applicant contends that claims 1-10 and 12-14 read on the elected Species A, with independent claim 1 constituting a generic claim.  Therefore, claim 11 has been withdrawn as pertaining to non-elected subject matter.

Claim Objections
Claims 1, 8, 12 and 14 are objected to because of the following informalities:  
Claim 1, line 8, the word “following” should be replaced with the phrase “the following.” 
Claim 8, line 2, the phrase “cemented surfaces” should be “cemented lens surfaces.”
Claim 12, line 12, the word “following” should be replaced with the phrase “the following.” 
Claim 14, line 17, the word “following” should be replaced with the phrase “the following.” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, each of independent claims 1, 12 and 14 recite “the extender lens unit consisting of” in lines 2, 6 and 11, respectively, and that “the extender lens unit comprises three negative lenses” in lines 6, 10 and 15, respectively.  However, the transitional phrase “consisting of” is a transitional phrase closing the extender lens unit’s scope so as to exclude any element not specified in the claim whereas the transitional phrase “comprises” for the extender lens unit constitutes an open-ended transitional phrase that does not exclude additional unrecited elements.  MPEP 2111.03(I) and (II).  Consequently, the scope of these claims 1, 12 and 14 is rendered indefinite because the recitation of “consisting of” with respect to the extender lens unit has the effect of excluding elements whereas the recitation of “comprises” with respect to the extender lens unit suggests that this structure should be open-ended.  Thus, the result of using both “consisting of” and “comprising” language with respect to the extender lens unit renders these claims unclear because it cannot be ascertained whether the claims should be exclusive  or inclusive with respect to elements not explicitly recited in these claims.
Claims 2-11 depend either directly or indirectly upon claim 1 and, therefore, are likewise indefinite for at least the same reasons as claim 1.
Claim 13 depends upon claim 12 and, therefore, is likewise indefinite for at least the same reasons as claim 12.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2015/0247996 A1)(FIG. 3, Example 1, Table 5) in view of Yamada (US 2017/0090164 A1)(FIG. 5, Example 2, table from ¶ [0102]).
Ikeda discloses a extender lens unit (G4B’), and a zoom lens (FIG. 3) and an image pickup apparatus (i.e., imaging apparatus of FIG. 20), (¶¶ [0027], all lines, [0044], all lines, [0068], lines 8-10, and [0097], all lines), so Ikeda constitutes analogous art with respect to independent claims 1, 12 and 14, respectively, because they all pertain to the same field of endeavor.
With respect to independent claim 1, Ikeda discloses (FIG. 3, Example 1, Table 5, ¶¶ [0045], all lines, [0063], all lines, [0064], all lines, and [0069], all lines) an extender lens unit (G4B’) to be inserted into and removed from an optical path (Z) in a relay lens unit (G4) included in a zoom lens (G1 + G2 + G3 +G4), the extender lens unit (G4B’) consisting of:
a front unit (L55 + L56 + L57) having a positive refractive power (Table 5, fa = 52.99892725);
a middle unit (L58 + L59) having a negative refractive power (Table 5, fb = -103.0841853);
and a rear unit (L60) having a negative refractive power (Table 5, fc = -39.59858039);
wherein the extender lens unit (G4B’) comprises three negative lenses, (L55, L58, L60, Table 5);
the middle unit includes a negative lens, (L58 Table 5);
and following conditional expressions are satisfied:
                                   
    PNG
    media_image1.png
    83
    232
    media_image1.png
    Greyscale

(Based on the data in Table 5, Nn is (1.67270 +  1.83481 + 1.88300)/3 = 1.7968, and Np is (1.60311 + 1.48749 +  1.84666)/3 = 1.6458, so that Nn – Np is 0.151, and fbna is -23.1367 and fb is -103.0842 so that fbna/fb is 0.2244, which falls within the claimed range, thereby anticipating the claimed range),
	where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, (see, e.g., Table 5, and calculated values presented below),
	in a case where the middle unit includes a plurality of negative lenses, the focal length "fbna" is represented by a following expression:
                                            	
    PNG
    media_image2.png
    127
    215
    media_image2.png
    Greyscale

where "fi" represents a focal length of an i-th negative lens of the plurality of negative lenses, (in the embodiment of FIG. 3, Example 1, Table 5, there is only one negative lens (L58) so fbna is simply the focal length of the negative lens (L58) as the conditions required for employing the summation expression do not apply).
 
    PNG
    media_image3.png
    623
    564
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    169
    930
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    171
    931
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    175
    934
    media_image7.png
    Greyscale

	Ikeda does not explicitly disclose that 0.2 < Nn-Np < 0.60.  However, the calculated value of 0.151 is sufficiently close to the claimed range as to render the claimed range prima facie obvious.  See, e.g., MPEP 2144.05(I); and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium because "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
	(In this case, Ikeda’s value of 0.151 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties, although Ikeda does not explicitly disclose which property would be the same).  The difference, then, between Ikeda and the claimed invention is that Ikeda does not appear to explicitly disclose that 0.2 < Nn-Np < 0.60 (or what property would be the same between Ikeda’s value of 0.151 and the claimed range for Nn – Np such as would render the claimed range prima facie obvious in view of Ikeda’s value of 0.151). 
Yamada discloses an extender lens unit (U52), and a zoom lens (FIG. 5) and an image pickup apparatus (i.e., imaging apparatus of FIG. 11), (¶¶ [0020], all lines, [0077], all lines, [0078], all lines, and [0095], all lines), so Yamada constitutes analogous art with respect to independent claims 1, 12 and 14, respectively, because they all pertain to the same field of endeavor.  Ikeda and Yamada are related in that both pertain to the same field of endeavor.
	Yamada discloses (FIG. 5, Example 2, ¶¶ [0020], all lines, [0077], all lines, [0078], all lines, and [0102], all lines) an extender lens unit (U52) to be inserted into and removed from an optical path (FIG. 5, horizontal line, ¶ [0034], all lines) in a relay lens unit (U51 + U53) included in a zoom lens (FIG. 5, U1 + U2 + U3 +U4 +U51 + U53), the extender lens unit (U52) consisting of:
 	a front unit (first single lens 20 and first cemented lens (lenses 21 + 22), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a positive refractive power, (from Table 1 in ¶ [0104], Embodiment 2, fa is 41.86);
	a middle unit (second cemented lens, lenses 23 + 24), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power, (from Table 1 in ¶ [0104], Embodiment 2, fb is -1618.14);
  	and a rear unit (third cemented lens, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power (from Table 1 in ¶ [0104], Embodiment 2, fc is -19.15);
	wherein the extender lens unit (U52) comprises three negative lenses (one in each of the first unit, (22), the middle unit, (23), and the rear unit, (26), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table);
	the middle unit includes a negative lens (first lens 23 of the cemented lens, lenses 23 + 24, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table, fbn = -30.94),
	and following conditional expression is satisfied:  0.2 < Nn – Np < 0.60, (based on the data in the first table of ¶ [0102], for Example 2, Nn is (1.84666 + 1.88300 + 1.88300)/3 = 1.8709 and Np is (1.49700 + 1.48749 + 1.50137 + 1.92286)/4 = 1.6022, so that Nn – Np is 0.2687 which falls within the claimed range).
    
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

	Furthermore, Yamada discloses that when 0.250 < Nn – Np,1 then it is possible to make proper control of the Petzval sum, which is indispensable for performance enhancement, and thereby the zoom lens can achieve high optical performance over the entire field of view, (¶¶ [0042], all lines, and [0043], all lines).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have concluded that Ikeda’s value of 0.151 for Nn – Np renders prima facie obvious the claimed condition 0.2 < Nn – Np < 0.60 because the value 0.151 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties with respect to making proper control of the Petzval sum possible. 
 	On the other hand, a person of ordinary skill in the art would have understood based on Yamada’s teachings that it would have been obvious before the effective filing date of the claimed invention to have modified the extender lens unit of Ikeda so that its values of Nn and Np correspond to Nn – Np = 0.2687, as taught by Yamada, thereby satisfying the condition 0.2 < Nn – Np < 0.60 because the modification advantageously makes it possible to make proper control of the Petzval sum so that a zoom lens in which the extender lens unit is employed can achieve high optical performance over the entire field of view as suggested by Yamada, (¶ [0043], all lines), and because Yamada’s values for average refractive indices of positive and negative lenses 0.2 < Nn – Np < 0.60 for the extender lens unit are concurrently satisfied with Yamada’s condition 0.250 < Nn – Np for the positive and negative lenses of the middle lens sub-unit suggesting a correlation.  Thus, the extender lens unit of Ikeda and Yamada teaches a range for Nn – Np that overlaps Applicant’s claimed range for this parameter and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).
 	With respect to claim 2, which depends upon claim 1, the extender lens unit of Ikeda and Yamada teaches all of the subject matter of claim 1, and Ikeda additionally discloses that a following conditional expression is satisfied:
                                                                            
    PNG
    media_image10.png
    44
    173
    media_image10.png
    Greyscale

where "fc" represents a focal length of the rear unit, (based on Table 5, Ikeda disclosing that fc is -39.5986 so that fb/fc is ((-103.0842)/(-39.5986) = 2.603, which falls within the claimed range and therefore anticipates the claimed range).
 	With respect to claim 3, which depends upon claim 1, the extender lens unit of Ikeda and Yamada teaches all of the subject matter of claim 1, and Ikeda additionally discloses that 
a following conditional expression is satisfied:
                                                                          
    PNG
    media_image11.png
    35
    184
    media_image11.png
    Greyscale

where "fa" represents a focal length of the front unit, and "fbc" represents a combined focal length of the middle unit and the rear unit, (based on Table 5 and additional calculated values presented below, Ikeda disclosing that fa is 52.9989 and that fbc is -27.1728 so that fa/fbc is (52.9989)/(-27.1728) = -1.9504, which falls within the claimed range and, therefore, anticipates the claimed range).
 
    PNG
    media_image12.png
    147
    480
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    175
    926
    media_image13.png
    Greyscale

 	With respect to claim 4, which depends upon claim 1, the extender lens unit of Ikeda and Yamada teaches all of the subject matter of claim 1, and Ikeda additionally discloses that 
a following conditional expression is satisfied:
                                                                           
    PNG
    media_image14.png
    36
    179
    media_image14.png
    Greyscale

where "vdp" and "vdn" represent an average Abbe number of the positive lenses included in the extender lens unit and an average Abbe number of the negative lenses included in the extender lens unit, respectively, (based on Table 5, Ikeda discloses that vdp is (60.64 + 70.23 +  23.83)/3 = 51.5667, and vdn is (32.10 + 42.73 + 40.76)/3 = 38.5300, so that vdp – vdn = 13.0367, which falls within the claimed range and, therefore, anticipates the claimed range).
  	With respect to claim 5, which depends upon claim 1, the extender lens unit of Ikeda and Yamada teaches all of the subject matter of claim 1, and Ikeda additionally discloses that 
a following conditional expression is satisfied:
                                                                                
    PNG
    media_image15.png
    37
    174
    media_image15.png
    Greyscale

where "fa" represents a focal length of the front unit, and TDext represents a distance on an optical axis from a surface of the extender lens unit closest to an object side to a surface of the extender lens unit closest to an image side, (based on Table 5, Ikeda discloses that fa is 52.9989 and that TDext is (1.60 + 7.46 + 0.99 + 5.38 + 7.23 + 1.21 + 4.55 + 5.46 + 1.00) = 34.88 so that TDext/fa is 34.88/52.9989, which is 0.6581, which falls within the claimed range anticipating the claimed range).
With respect to claim 7, which depends upon claim 1, the extender lens unit of Ikeda and Yamada teaches all of the subject matter of claim 1, and Ikeda additionally discloses that the extender lens unit (G4B’) comprises two or more cemented lenses, (FIG. 3, Table 5, cemented lens L55 + L56, and cemented lens L58 + L59).
With respect to claim 8, which depends upon claim 1, the extender lens unit of Ikeda and Yamada teaches all of the subject matter of claim 1, and Ikeda additionally discloses that the extender lens unit (G4B’) comprises three or more cemented surfaces, (Ikeda discloses that the front unit and the middle unit each include a cemented lens and each cemented lens has a front and back surface, i.e., two cemented surfaces each, so there are four cemented surfaces, Table 5, FIG. 3).
With respect to claim 9, which depends upon claim 1, the extender lens unit of Ikeda and Yamada teaches all of the subject matter of claim 1, and Ikeda additionally discloses that the extender lens unit (G4B’) consists of eight or less lenses, (FIG. 3, Ikeda disclosing six lenses, namely, L55, L56, L57, L58, L59, L60). 
With respect to claim 10, which depends upon claim 1, the extender lens unit of Ikeda and Yamada teaches all of the subject matter of claim 1, and Ikeda additionally discloses that each of the front unit, the middle unit, and the rear unit includes a negative lens, (Ikeda discloses that L55 lens of the first unit and the L58 lens of the middle unit and the L60 lens of the rear unit are negative lenses, FIG. 3, Table 5).

With respect to independent claim 12, Ikeda discloses (FIG. 3, Example 1, Table 5, ¶¶ [0045], [0077], [0078] and [0102]), a zoom lens (G1 + G2 + G3 +G4) comprising in order from an object side to an image side:
a zoom lens unit (G2 + G3) configured to move along an optical axis (Z) for zooming, (FIGS. 2 and 3, ¶ [0064], all lines);
and a relay lens unit (G4) configured to not move along the optical axis (Z) for zooming, (¶ [0064], lines 1-11), wherein the relay lens unit (G4) includes an extender lens unit (G4B’), which is to be inserted into and removed from an optical path (Z) in the relay lens unit (G4), (FIGs. 2 and 3, ¶¶ [0068], all lines), wherein the extender lens unit (G4B’) consists of: 
a front unit (L55 + L56 + L57) having a positive refractive power (Table 5, fa = 52.99892725);
a middle unit  (L58 + L59) having a negative refractive power (Table 5, fb = -103.0841853);
and a rear unit  (L60) having a negative refractive power (Table 5, fc = -39.59858039);
wherein the extender lens unit (G4B’) comprises three negative lenses, (L55, L58, L60, Table 5);
the middle unit includes a negative lens, (L58, Table 5);
and following conditional expressions are satisfied:
                                   
    PNG
    media_image1.png
    83
    232
    media_image1.png
    Greyscale

(Based on the data in Table 5, Nn is (1.67270 +  1.83481 + 1.88300)/3 = 1.7968 and Np is (1.60311 + 1.48749 +  1.84666)/3 = 1.6458 so that Nn – Np is 0.151, and fbna is -23.1367 and fb is -103.0842 so that fbna/fb is 0.2244, which falls within the claimed range, thereby anticipating the claimed range),
	where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, (see, e.g., Table 5, and calculated values presented above),
	in a case where the middle unit includes a plurality of negative lenses, the focal length "fbna" is represented by a following expression:
                                            	
    PNG
    media_image2.png
    127
    215
    media_image2.png
    Greyscale

where "fi" represents a focal length of an i-th negative lens of the plurality of negative lenses, (in the embodiment of FIG. 3, Example 1, Table 5, there is only one negative lens (L58) so fbna is simply the focal length of the negative lens (L58) as the conditions required for employing the summation expression do not apply).
  	Ikeda does not explicitly disclose that 0.2 < Nn-Np < 0.60.  However, the calculated value of 0.151 is sufficiently close to the claimed range as to render the claimed range prima facie obvious.  See, e.g., MPEP 2144.05(I); and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium because "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
	(In this case, Ikeda’s value of 0.151 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties, although Ikeda does not explicitly disclose which property would be the same).  The difference, then, between Ikeda and the claimed invention is that Ikeda does not appear to explicitly disclose that 0.2 < Nn-Np < 0.60 (or what property would be the same between Ikeda’s value of 0.151 and the claimed range for Nn – Np such as would render the claimed range prima facie obvious in view of Ikeda’s value of 0.151). 
Yamada discloses an extender lens unit (U52), and a zoom lens (FIG. 5) and an image pickup apparatus (i.e., imaging apparatus of FIG. 11), (¶¶ [0020], all lines, [0077], all lines, [0078], all lines, and [0095], all lines), so Yamada constitutes analogous art with respect to independent claims 1, 12 and 14, respectively, because they all pertain to the same field of endeavor.  Ikeda and Yamada are related in that both pertain to the same field of endeavor.
	Yamada discloses (FIG. 5, Example 2, ¶¶ [0020], all lines, [0077], all lines, [0078], all lines, and [0102], all lines) an extender lens unit (U52) to be inserted into and removed from an optical path (FIG. 5, horizontal line, ¶ [0034], all lines) in a relay lens unit (U51 + U53) included in a zoom lens (FIG. 5, U1 + U2 + U3 +U4 +U51 + U53), the extender lens unit (U52) consisting of:
 	a front unit (first single lens 20 and first cemented lens (lenses 21 + 22), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a positive refractive power, (from Table 1 in ¶ [0104], fa is 41.86);
	a middle unit (second cemented lens, lenses 23 + 24), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power, (from Table 1 in ¶ [0104], fb is -1618.14);
  	and a rear unit (third cemented lens, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power (from Table 1 in ¶ [0104], fc is -19.15);
	wherein the extender lens unit (U52) comprises three negative lenses (one in each of the first unit, i.e., lens (22), the middle unit, i.e., lens (23), and the rear unit, i.e., lens (26), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table);
	the middle unit includes a negative lens (first lens 23 of the cemented lens, lenses 23 + 24, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table, fbn = -30.94),
	and following conditional expression is satisfied:  0.2 < Nn – Np < 0.60, (based on the data in the first table of ¶ [0102], for Example 2, Nn is (1.84666 + 1.88300 + 1.88300)/3 = 1.8709 and Np is (1.49700 + 1.48749 + 1.50137 + 1.92286)/4 = 1.6022, so that Nn – Np is 0.2687 which falls within the claimed range).
	Furthermore, Yamada discloses that when 0.250 < Nn – Np,2 then it is possible to make proper control of the Petzval sum, which is indispensable for performance enhancement, and thereby the zoom lens can achieve high optical performance over the entire field of view, (¶¶ [0042], all lines, and [0043], all lines).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have concluded that Ikeda’s value of 0.151 for Nn – Np renders prima facie obvious the claimed condition 0.2 < Nn – Np < 0.60 because the value 0.151 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties with respect to making proper control of the Petzval sum possible. 
 	On the other hand, a person of ordinary skill in the art would have understood based on Yamada’s teachings that it would have been obvious before the effective filing date of the claimed invention to have modified the extender lens unit of Ikeda so that its values of Nn and Np correspond to Nn – Np = 0.2687, as taught by Yamada, thereby satisfying the condition 0.2 < Nn – Np < 0.60 because the modification advantageously makes it possible to make proper control of the Petzval sum so that a zoom lens in which the extender lens unit is employed can achieve high optical performance over the entire field of view as suggested by Yamada, (¶ [0043], all lines), and because Yamada’s values for average refractive indices of positive and negative lenses 0.2 < Nn – Np < 0.60 for the extender lens unit are concurrently satisfied with Yamada’s condition 0.250 < Nn – Np for the positive and negative lenses of the middle lens sub-unit.  Thus, the zoom lens of Ikeda and Yamada teaches a range for Nn – Np that overlaps Applicant’s claimed range for this parameter and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).
With respect to claim 13, which depends upon claim 12, the zoom lens of Ikeda and Yamada teaches all of the subject matter of claim 12, and Ikeda additionally discloses that the zoom lens (G1 + G2 + G3 + G4) comprises in order from the object side to the image side: 
a first lens unit (G1) having a positive refractive power and configured not to move for zooming, (FIGs. 2 and 3, and ¶¶ [0063], all lines, and [0064], lines 1-5);
and the zoom lens unit (G2 + G3) including: 
a second lens unit (G2) having a negative refractive power and configured to move along the optical axis (Z) for zooming, (FIGs. 2 and 3, and ¶¶ [0063], all lines, and [0064], lines 1-5);
and a third lens unit (G3) configured to move along the optical axis (Z) for zooming, (FIGs. 2 and 3, and ¶¶ [0063], all lines, and [0064], lines 1-5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2015/0247996 A1)(FIG. 20, primary embodiment) in view of Ikeda FIG. 3, Example 1, Table 5 (secondary embodiment) and Yamada (US 2017/0090164 A1)(FIG. 5, Example 2, table from ¶ [0102]).
With respect to independent claim 14, Ikeda discloses an image pickup apparatus (10), (FIG. 20, primary embodiment), (¶¶ [0097] and [0098]), comprising:
  	a zoom lens (1), (¶ [0097], all lines);
  	and an image pickup element (4R + 4G + 4B) configured to receive light of an image formed by the zoom lens (1), (¶ [0098], lines 6-11);
wherein the zoom lens (1) comprising in order from an object side to an image side: 
a zoom lens unit (G2 + G3) configured to move along an optical axis (Z), (FIG. 20, ¶¶ [0097], all lines, and [0099], lines 1-6, with FIG. 20 showing that zoom control unit is connected to control zooming of lens units G1, G2 and G3);
and a relay lens unit (G4), configured not to move along the optical axis (Z) for zooming, (FIG. 20, ¶¶ [0097], all lines, and [0099], lines 1-6, showing that lens unit (G4) is not connected to the zoom control unit).
However, the differences between the image pickup apparatus of Ikeda’s FIG. 20 and the claimed invention is that Ikeda’s FIG. 20 embodiment does not appear to disclose that the relay lens unit includes an extender lens unit, which is to be inserted into and removed from an optical path in the relay lens unit, wherein the extender lens unit consists of:
a front unit having a positive refractive power;
a middle unit having a negative refractive power;
and a rear unit having a negative refractive power, wherein the extender lens unit comprises three negative lenses, the middle unit includes a negative lens, and following conditional expressions are satisfied:
                                        
    PNG
    media_image1.png
    83
    232
    media_image1.png
    Greyscale

where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, in a case where the middle unit includes a plurality of negative lenses, 
the focal length "fbna" is represented by the following expression:
                                     
    PNG
    media_image2.png
    127
    215
    media_image2.png
    Greyscale

where "fi" represents a focal length of an i-th negative lens of the plurality of negative lenses.
	The embodiment of Ikeda’s FIG. 20 and the embodiment of Ikeda’s FIG. 3 are related in that they pertain to the same field of endeavor. 
The embodiment of Ikeda’s FIG. 3 discloses a zoom lens comprising in order from an object side to an image side:
a zoom lens unit (G1 + G2 +G3) configured to move along an optical axis (Z) for zooming and a relay lens unit (G4) configured not to move along the optical axis (Z) for zooming, (¶¶ [0063], all lines, and [0064], all lines), wherein the relay lens unit (G4) includes an extender lens unit (G4B’) consisting of:
a front unit (L55 + L56 + L57) having a positive refractive power (Table 5, fa = 52.99892725);
a middle unit  (L58 + L59) having a negative refractive power (Table 5, fb = -103.0841853);
and a rear unit  (L60) having a negative refractive power (Table 5, fc = -39.59858039);
wherein the extender lens unit (G4B’) comprises three negative lenses, (L55, L58, L60, Table 5);
the middle unit includes a negative lens, (L58 Table 5);
and following conditional expressions are satisfied:
                                   
    PNG
    media_image1.png
    83
    232
    media_image1.png
    Greyscale

(Based on the data in Table 5, Nn is (1.67270 +  1.83481 + 1.88300)/3 = 1.7968 and Np is (1.60311 + 1.48749 +  1.84666)/3 = 1.6458 so that Nn – Np is 0.151, and fbna is -23.1367 and fb is -103.0842 so that fbna/fb is 0.2244, which falls within the claimed range, thereby anticipating the claimed range),
	where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, (see, e.g., Table 5, and calculated values presented above),
	in a case where the middle unit includes a plurality of negative lenses, the focal length "fbna" is represented by a following expression:
                                            	
    PNG
    media_image2.png
    127
    215
    media_image2.png
    Greyscale

where "fi" represents a focal length of an i-th negative lens of the plurality of negative lenses, (in the embodiment of FIG. 3, Example 1, Table 5, there is only one negative lens (L58) so fbna is simply the focal length of the negative lens (L58) as the conditions required for employing the summation expression do not apply).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image pickup apparatus of Ikeda’s FIG. 20 so that it employs the zoom lens of Ikeda’s FIG. 3, including its zoom lens unit, relay lens unit and extender lens unit consisting of a front unit having a positive refractive power, a middle unit having a negative refractive power, and a rear unit having a negative refractive power, wherein the extender lens unit comprises three negative lenses, the middle unit includes a negative lens, and satisfying the following conditional expressions
                                           
    PNG
    media_image1.png
    83
    232
    media_image1.png
    Greyscale

where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, 
                                                
    PNG
    media_image2.png
    127
    215
    media_image2.png
    Greyscale

where "fi" represents a focal length of an i-th negative lens of the plurality of negative lenses, as taught by Ikeda’s embodiment of FIG. 3, because the modification advantageously provides the image pickup apparatus with a high magnification zoom lens with a zoom ratio of 100x or greater while maintaining compactness as taught by Ikeda, (¶ [0051], all lines).
	While Ikeda does not explicitly disclose that 0.2 < Nn-Np < 0.60, the calculated value of 0.151 for the embodiment of FIG. 3 is sufficiently close to the claimed range as to render the claimed range prima facie obvious.  See, e.g., MPEP 2144.05(I); and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium because "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
	(In this case, Ikeda’s value of 0.151 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties, although Ikeda does not explicitly disclose which property would be the same).  The difference, then, between Ikeda’s image pickup apparatus of FIG. 20, as modified by Ikeda’s FIG. 3, and the claimed invention is that Ikeda does not appear to explicitly disclose that 0.2 < Nn-Np < 0.60 (or what property would be the same between Ikeda’s value of 0.151 and the claimed range for Nn – Np such as would render the claimed range prima facie obvious in view of Ikeda’s value of 0.151).  
  	Yamada discloses (FIG. 5, Example 2, ¶¶ [0020], all lines, [0077], all lines, [0078], all lines, and [0102], all lines) an extender lens unit (U52) to be inserted into and removed from an optical path (FIG. 5, horizontal line, ¶ [0034], all lines) in a relay lens unit (U51 + U53) included in a zoom lens (FIG. 5, U1 + U2 + U3 +U4 +U51 + U53), the extender lens unit (U52) consisting of:
 	a front unit (first single lens 20 and first cemented lens (lenses 21 + 22), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a positive refractive power, (from Table 1 in ¶ [0104], fa is 41.86);
	a middle unit (second cemented lens, lenses 23 + 24), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power, (from Table 1 in ¶ [0104], fb is -1618.14);
  	and a rear unit (third cemented lens, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power (from Table 1 in ¶ [0104], fc is -19.15);
	wherein the extender lens unit (U52) comprises three negative lenses (one in each of the first unit, i.e., lens (22), the middle unit, i.e., lens (23), and the rear unit, i.e., lens (26), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table);
	the middle unit includes a negative lens (first lens 23 of the cemented lens, lenses 23 + 24, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table, fbn = -30.94),
	and following conditional expression is satisfied:  0.2 < Nn – Np < 0.60, (based on the data in the first table of ¶ [0102], for Example 2, Nn is (1.84666 + 1.88300 + 1.88300)/3 = 1.8709 and Np is (1.49700 + 1.48749 + 1.50137 + 1.92286)/4 = 1.6022, so that Nn – Np is 0.2687 which falls within the claimed range).
	Furthermore, Yamada discloses that when 0.250 < Nn – Np,3 then it is possible to make proper control of the Petzval sum, which is indispensable for performance enhancement, and thereby the zoom lens can achieve high optical performance over the entire field of view, (¶¶ [0042], all lines, and [0043], all lines).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have concluded that Ikeda’s value of 0.151 for Nn – Np renders prima facie obvious the claimed condition 0.2 < Nn – Np < 0.60 because the value 0.151 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties with respect to making proper control of the Petzval sum possible. 
 	On the other hand, a person of ordinary skill in the art would have understood based on Yamada’s teachings that it would have been obvious before the effective filing date of the claimed invention to have modified the extender lens unit of Ikeda so that its values of Nn and Np correspond to Nn – Np = 0.2687, as taught by Yamada, thereby satisfying the condition 0.2 < Nn – Np < 0.60 because the modification advantageously makes it possible to make proper control of the Petzval sum so that a zoom lens in which the extender lens unit is employed can achieve high optical performance over the entire field of view as suggested by Yamada, (¶ [0043], all lines), and because Yamada’s values for average refractive indices of positive and negative lenses 0.2 < Nn – Np < 0.60 for the extender lens unit are concurrently satisfied with Yamada’s condition 0.250 < Nn – Np for the positive and negative lenses of the middle lens sub-unit thereby suggesting a correlation.  Thus, the image pickup apparatus of Ikeda’s FIG. 20 as modified by Ikeda’s FIG. 3 and Yamada teaches a range for Nn – Np that overlaps Applicant’s claimed range for this parameter and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).

Claims 1, 3-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aoi (US 10,732,392 B2)(FIG. 6, Example 2, Table 7) in view of Yamada (US 2017/0090164 A1)(FIG. 5, Example 2, table from ¶ [0102]).
Aoi discloses an extender lens unit (Ex), and a zoom lens (FIG. 6) and an image pickup apparatus (10), (FIG. 20), (col. 4, lines 22-28, and col. 5, lines 12-14), so Aoi constitutes analogous art with respect to independent claims 1, 12 and 14, respectively, because they all pertain to the same field of endeavor.
With respect to independent claim 1, Aoi discloses (FIG. 6, Table 7, Example 2) an extender lens unit (Ex) to be inserted into and removed from an optical path (Z) in a relay lens unit (G4a + G4b + G4c) included in a zoom lens (G1 + G2 + G3 + G4), (col. 4, lines 22-28; col. 15, lines 16-23), the extender lens unit (Ex) consisting of:
a front unit (see lens group identified in Annotated FIG. 6 provided below) having a positive refractive power (Table 7, fa = 24.302495);
a middle unit  (see cemented lens identified in Annotated FIG. 6) having a negative refractive power (Table 7,  fb = -14.30384332);
and a rear unit  (see cemented lens identified in Annotated FIG. 6) having a negative refractive power (Table 7, fc = -82.58625378);
wherein the extender lens unit (Ex) comprises three negative lenses, (the first lens of the first unit and the first lens of the middle unit and the second lens of the rear unit are negative lenses, FIG. 6, Table 7);
the middle unit includes a negative lens, (first lens of the middle unit is a negative lens, Table 7);
and following conditional expressions are satisfied:
                                   
    PNG
    media_image1.png
    83
    232
    media_image1.png
    Greyscale

(Based on the data in Table 7, Nn is (1.80518 + 1.80400 + 1.89190)/3 = 1.8337 and Np is (1.49700 + 1.95375 + 1.49700 + 1.89286)/4  = 1.7102 so that Nn – Np is 0.1235, and fbna is -9.532562394 and fb is -14.30384332 so that fbna/fb is 0.6664, which falls within the claimed range, thereby anticipating the claimed range),
	where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, (see, e.g., Table 7, and calculated values presented below),
	in a case where the middle unit includes a plurality of negative lenses, the focal length "fbna" is represented by a following expression:
                                            	
    PNG
    media_image2.png
    127
    215
    media_image2.png
    Greyscale

where "fi" represents a focal length of an i-th negative lens of the plurality of negative lenses, (in the embodiment of FIG. 6, Example 2, Table 7, there is only one negative lens (L58) so fbna is simply the focal length of the negative lens (second lens of the cemented lens) as the conditions required for employing the summation expression do not apply).
        
    PNG
    media_image16.png
    725
    1352
    media_image16.png
    Greyscale

 
    PNG
    media_image17.png
    589
    564
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    170
    920
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    176
    951
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    146
    936
    media_image21.png
    Greyscale

  	Aoi does not explicitly disclose that 0.2 < Nn-Np < 0.60.  However, the calculated value of 0.1235 is sufficiently close to the claimed range as to render the claimed range prima facie obvious.  See, e.g., MPEP 2144.05(I); and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium because "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
	(In this case, Aoi’s value of 0.1235 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties, although Aoi does not explicitly disclose which property would be the same).  The difference, then, between Aoi and the claimed invention is that Aoi does not appear to explicitly disclose that 0.2 < Nn-Np < 0.60 (or what property would be the same between Aoi’s value of 0.1235 and the claimed range for Nn – Np such as would render the claimed range prima facie obvious in view of Aoi’s value of 0.1235). 
Yamada discloses an extender lens unit (U52), and a zoom lens (FIG. 5) and an image pickup apparatus (i.e., imaging apparatus of FIG. 11), (¶¶ [0020], all lines, [0077], all lines, [0078], all lines, and [0095], all lines), so Yamada constitutes analogous art with respect to independent claims 1, 12 and 14, respectively, because they all pertain to the same field of endeavor.  Aoi and Yamada are related in that both pertain to the same field of endeavor.
	Yamada discloses (FIG. 5, Example 2, ¶¶ [0020], all lines, [0077], all lines, [0078], all lines, and [0102], all lines) an extender lens unit (U52) to be inserted into and removed from an optical path (FIG. 5, horizontal line, ¶ [0034], all lines) in a relay lens unit (U51 + U53) included in a zoom lens (FIG. 5, U1 + U2 + U3 +U4 +U51 + U53), the extender lens unit (U52) consisting of:
 	a front unit (first single lens 20 and first cemented lens (lenses 21 + 22), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a positive refractive power, (from Table 1 in ¶ [0104], fa is 41.86);
	a middle unit (second cemented lens, lenses 23 + 24), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power, (from Table 1 in ¶ [0104], fb is -1618.14);
  	and a rear unit (third cemented lens, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power (from Table 1 in ¶ [0104], fc is -19.15);
	wherein the extender lens unit (U52) comprises three negative lenses (one in each of the first unit, i.e., lens (22), the middle unit, i.e., lens (23), and the rear unit, i.e., lens (26), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table);
	the middle unit includes a negative lens (first lens 23 of the cemented lens, lenses 23 + 24, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table, fbn = -30.94),
	and following conditional expression is satisfied:  0.2 < Nn – Np < 0.60, (based on the data in the first table of ¶ [0102], for Example 2, Nn is (1.84666 + 1.88300 + 1.88300)/3 = 1.8709 and Np is (1.49700 + 1.48749 + 1.50137 + 1.92286)/4 = 1.6022, so that Nn – Np is 0.2687 which falls within the claimed range).
	Furthermore, Yamada discloses that when 0.250 < Nn – Np,4 then it is possible to make proper control of the Petzval sum, which is indispensable for performance enhancement, and thereby the zoom lens can achieve high optical performance over the entire field of view, (¶¶ [0042], all lines, and [0043], all lines).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have concluded that Aoi’s value of 0.1235 for Nn – Np renders prima facie obvious the claimed condition 0.2 < Nn – Np < 0.60 because the value 0.1235 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties with respect to making proper control of the Petzval sum possible. 
 	On the other hand, a person of ordinary skill in the art would have understood based on Yamada’s teachings that it would have been obvious before the effective filing date of the claimed invention to have modified the extender lens unit of Aoi so that its values of Nn and Np correspond to Nn – Np = 0.2687, as taught by Yamada, thereby satisfying the condition 0.2 < Nn – Np < 0.60 because the modification advantageously makes it possible to make proper control of the Petzval sum so that a zoom lens in which the extender lens unit is employed can achieve high optical performance over the entire field of view as suggested by Yamada, (¶ [0043], all lines), and because Yamada’s values for average refractive indices of positive and negative lenses 0.2 < Nn – Np < 0.60 for the extender lens unit are concurrently satisfied with Yamada’s condition 0.250 < Nn – Np for the positive and negative lenses of the middle lens sub-unit suggesting a correlation.  Thus, the extender lens unit of Aoi and Yamada teaches a range for Nn – Np that overlaps Applicant’s claimed range for this parameter and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).
	With respect to claim 3, which depends upon claim 1, the extender lens unit of Aoi and Yamada teaches all of the subject matter of claim 1, and Aoi additionally discloses that a following conditional expression is satisfied:
                                                                        
    PNG
    media_image11.png
    35
    184
    media_image11.png
    Greyscale

where "fa" represents a focal length of the front unit, and "fbc" represents a combined focal length of the middle unit and the rear unit, (Based on Table 7 and additional calculated values presented below, Aoi discloses that fa is 24.3025 and that fbc is -11.6774 so that fa/fbc is (24.3025)/(-11.6774) = -2.0812, which falls within the claimed range and, therefore, anticipates the claimed range).

    PNG
    media_image22.png
    186
    475
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    166
    926
    media_image23.png
    Greyscale

	With respect to claim 4, which depends upon claim 1, the extender lens unit of Aoi and Yamada teaches all of the subject matter of claim 1, and Aoi additionally discloses that a following conditional expression is satisfied:
                                                                           
    PNG
    media_image14.png
    36
    179
    media_image14.png
    Greyscale

where "vdp" and "vdn" represent an average Abbe number of the positive lenses included in the extender lens unit and an average Abbe number of the negative lenses included in the extender lens unit, respectively, (based on Table 7, Aoi discloses that vdp = (81.54 +32.32 + 81.54 + 20.36)/4 = 53.94, and that vdn = (25.42 + 46.53 + 37.13)/3 = 36.36, so that vdp – vdn = 17.58, which falls within the claimed range and, therefore, anticipates the claimed range).
  	With respect to claim 5, which depends upon claim 1, the extender lens unit of Aoi and Yamada teaches all of the subject matter of claim 1, and Aoi additionally discloses that a following conditional expression is satisfied:
                                                                                  
    PNG
    media_image15.png
    37
    174
    media_image15.png
    Greyscale

where "fa" represents a focal length of the front unit, and TDext represents a distance on an optical axis from a surface of the extender lens unit closest to an object side to a surface of the extender lens unit closest to an image side, (based on Table 7, Aoi discloses that fa is 24.3025 and that TDext is (3.35 + 0.20 + 3.20 +0.65 + 5.09 + 1.23 + 2.14 + 1.80 + 2.14 + 1.20) = 21.0 so that TDext/fa is 21.0/24.3025, which is 0.864, which falls inside of the claimed range and, therefore, anticipates the claimed range).
 	With respect to claim 6, which depends upon claim 1, the extender lens unit of Aoi and Yamada teaches all of the subject matter of claim 1, and Aoi additionally discloses that the extender lens unit (Ex) comprises seven or more lenses, (Aoi’s extender unit comprises seven lenses, Table 7, FIG. 6).	
With respect to claim 7, which depends upon claim 1, the extender lens unit of Aoi and Yamada teaches all of the subject matter of claim 1, and Aoi additionally discloses that the extender lens unit (Ex) comprises two or more cemented lenses, (Aoi discloses that the front unit, the middle unit and the rear unit each include a cemented lens, Table 7, FIG. 6).
With respect to claim 8, which depends upon claim 1, the extender lens unit of Aoi and Yamada teaches all of the subject matter of claim 1, and Aoi additionally discloses that the extender lens unit (Ex) comprises three or more cemented surfaces, (Aoi discloses that the front unit, the middle unit and the rear unit each include a cemented lens and each cemented lens has a front and back surface, i.e., two cemented surfaces each, so there are six cemented surfaces, Table 7, FIG. 6).
With respect to claim 9, which depends upon claim 1, the extender lens unit of Aoi and Yamada teaches all of the subject matter of claim 1, and Aoi additionally discloses that the extender lens unit (Ex) consists of eight or less lenses, (Aoi discloses that the extender lens unit (Ex) consists of seven lenses, Table 7, FIG. 6, which falls within the range of eight or less lenses).
With respect to claim 10, which depends upon claim 1, the extender lens unit of Aoi and Yamada teaches all of the subject matter of claim 1, and Aoi additionally discloses that each of the front unit, the middle unit, and the rear unit includes a negative lens, (Aoi discloses that the first lens of the first unit and the first lens of the middle unit and the second lens of the rear unit are negative lenses, FIG. 6, Table 7).
With respect to independent claim 12, Aoi discloses (FIG. 6, Example 2, Table 7, col. 4, lines 22-28; col. 15, lines 16-23), a zoom lens (G1 + G2 + G3 +G4) comprising in order from an object side to an image side:
a zoom lens unit (G2 + G3) configured to move along an optical axis (Z) for zooming, (FIGS. 5 and 6, col. 11, lines 16-33, and Tables 7 and 8);
and a relay lens unit (G4) configured to not move along the optical axis (Z) for zooming, (col. 11, lines 19-33, FIG. 5 indicating lens unit movement via arrows, there being no arrows for the relay lens unit (G4)), wherein the relay lens unit (G4) includes an extender lens unit (Ex), which is to be inserted into and removed from an optical path (Z) in the relay lens unit (G4), (FIGs. 5 and 6, col. 15, lines 15-23), wherein the extender lens unit (Ex) consists of: 
a front unit (see lens group identified in Annotated FIG. 6 provided above) having a positive refractive power (Table 7, fa = 24.302495);
a middle unit  (see cemented lens identified in Annotated FIG. 6 provided above) having a negative refractive power (Table 7,  fb = -14.30384332);
and a rear unit  (see cemented lens identified in Annotated FIG. 6 provided above) having a negative refractive power (Table 7, fc = -82.58625378);
the extender lens unit (Ex) comprises three negative lenses, (the first lens of the first unit and the first lens of the middle unit and the second lens of the rear unit are negative lenses, FIG. 6, Table 7);
the middle unit includes a negative lens, (first lens of the middle unit is a negative lens, Table 7);
and following conditional expressions are satisfied:
                                   
    PNG
    media_image1.png
    83
    232
    media_image1.png
    Greyscale

(Based on the data in Table 7, Nn is (1.80518 + 1.80400 + 1.89190)/3 = 1.8337 and Np is (1.49700 + 1.95375 + 1.49700 + 1.89286)/4  = 1.7102 so that Nn – Np is 0.1235, and fbna is -9.532562394 and fb is -14.30384332 so that fbna/fb is 0.6664 which falls within the claimed range, thereby anticipating the claimed range),
	where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, (see, e.g., Table 7, and calculated values presented above),
	in a case where the middle unit includes a plurality of negative lenses, the focal length "fbna" is represented by a following expression:
                                            	
    PNG
    media_image2.png
    127
    215
    media_image2.png
    Greyscale

where "fi" represents a focal length of an i-th negative lens of the plurality of negative lenses, (in the embodiment of FIG. 6, Example 2, Table 7, there is only one negative lens (L58) so fbna is simply the focal length of the negative lens (second lens of the cemented lens) as the conditions required for employing the summation expression do not apply).
  	Aoi does not explicitly disclose that 0.2 < Nn-Np < 0.60.  However, the calculated value of 0.1235 is sufficiently close to the claimed range as to render the claimed range prima facie obvious.  See, e.g., MPEP 2144.05(I); and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium because "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
	(In this case, Aoi’s value of 0.1235 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties, although Aoi does not explicitly disclose which property would be the same).  The difference, then, between Aoi and the claimed invention is that Aoi does not appear to explicitly disclose that 0.2 < Nn-Np < 0.60 (or what property would be the same between Aoi’s value of 0.1235 and the claimed range for Nn – Np such as would render the claimed range prima facie obvious in view of Aoi’s value of 0.1235). 
Yamada discloses an extender lens unit (U52), and a zoom lens (FIG. 5) and an image pickup apparatus (i.e., imaging apparatus of FIG. 11), (¶¶ [0020], all lines, [0077], all lines, [0078], all lines, and [0095], all lines), so Yamada constitutes analogous art with respect to independent claims 1, 12 and 14, respectively, because they all pertain to the same field of endeavor.  Aoi and Yamada are related in that both pertain to the same field of endeavor.
	Yamada discloses (FIG. 5, Example 2, ¶¶ [0020], all lines, [0077], all lines, [0078], all lines, and [0102], all lines) an extender lens unit (U52) to be inserted into and removed from an optical path (FIG. 5, horizontal line, ¶ [0034], all lines) in a relay lens unit (U51 + U53) included in a zoom lens (FIG. 5, U1 + U2 + U3 +U4 +U51 + U53), the extender lens unit (U52) consisting of:
 	a front unit (first single lens 20 and first cemented lens (lenses 21 + 22), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a positive refractive power, (from Table 1 in ¶ [0104], fa is 41.86);
	a middle unit (second cemented lens, lenses 23 + 24), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power, (from Table 1 in ¶ [0104], fb is -1618.14);
  	and a rear unit (third cemented lens, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power (from Table 1 in ¶ [0104], fc is -19.15);
	wherein the extender lens unit (U52) comprises three negative lenses (one in each of the first unit, i.e., lens (22), the middle unit, i.e., lens (23), and the rear unit, i.e., lens (26), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table);
	the middle unit includes a negative lens (first lens 23 of the cemented lens, lenses 23 + 24, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table, fbn = -30.94),
	and following conditional expression is satisfied:  0.2 < Nn – Np < 0.60, (based on the data in the first table of ¶ [0102], for Example 2, Nn is (1.84666 + 1.88300 + 1.88300)/3 = 1.8709 and Np is (1.49700 + 1.48749 + 1.50137 + 1.92286)/4 = 1.6022, so that Nn – Np is 0.2687 which falls within the claimed range).
	Furthermore, Yamada discloses that when 0.250 < Nn – Np,5 then it is possible to make proper control of the Petzval sum, which is indispensable for performance enhancement, and thereby the zoom lens can achieve high optical performance over the entire field of view, (¶¶ [0042], all lines, and [0043], all lines).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have concluded that Aoi’s value of 0.1235 for Nn – Np renders prima facie obvious the claimed condition 0.2 < Nn – Np < 0.60 because the value 0.1235 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties with respect to making proper control of the Petzval sum possible. 
 	On the other hand, a person of ordinary skill in the art would have understood based on Yamada’s teachings that it would have been obvious before the effective filing date of the claimed invention to have modified the extender lens unit of Aoi so that its values of Nn and Np correspond to Nn – Np = 0.2687, as taught by Yamada, thereby satisfying the condition 0.2 < Nn – Np < 0.60 because the modification advantageously makes it possible to make proper control of the Petzval sum so that a zoom lens in which the extender lens unit is employed can achieve high optical performance over the entire field of view as suggested by Yamada, (¶ [0043], all lines), and because Yamada’s values for average refractive indices of positive and negative lenses 0.2 < Nn – Np < 0.60 for the extender lens unit are concurrently satisfied with Yamada’s condition 0.250 < Nn – Np for the positive and negative lenses of the middle lens sub-unit thereby suggesting a correlation.  Thus, the zoom lens of Aoi and Yamada teaches a range for Nn – Np that overlaps Applicant’s claimed range for this parameter and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).
With respect to claim 13, which depends upon claim 12, the zoom lens of Aoi and Yamada teaches all of the subject matter of claim 12, and Aoi additionally discloses that the zoom lens (G1 + G2 + G3 + G4) comprises in order from the object side to the image side: 
a first lens unit (G1) having a positive refractive power and configured not to move for zooming, (FIG. 6, col. 5, lines 37-39, and lines 58-64);
and the zoom lens unit (G2 + G3) including: a second lens unit (G2) having a negative refractive power and configured to move along the optical axis (Z) for zooming, (FIG. 6, col. 5, lines 37-40, and lines 58-65);
and a third lens unit (G3) configured to move along the optical axis for zooming, (FIG. 6, col. 5, lines 37-41, and lines 58-66).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aoi (US 10,732,392 B2)(FIG. 15, primary embodiment) in view of Aoi FIG. 6, Example 2, Table 7 (secondary embodiment) and Yamada (US 2017/0090164 A1)(FIG. 5, Example 2, table from ¶ [0102]).
With respect to independent claim 14, Aoi discloses an image pickup apparatus, (i.e., imaging apparatus (10) on which the zoom lens is mounted, FIG. 15, col. 5, lines 12-14 and lines 48-50; and col. 24, lines 8-31), comprising:
a zoom lens (G1 + G2 + G3 + G4), (col. 4, lines 22-28; col. 15, lines 16-23); 
and an image pickup element (8) configured to receive light of an image formed by the zoom lens (G1 + G2 + G3 + G4), (col. 24, lines 16-28);
wherein the zoom lens (G1 + G2 + G3 + G4), (col. 4, lines 22-28; col. 15, lines 16-23), comprising in order from an object side to an image side: 
a zoom lens unit (G2 + G3) configured to move along an optical axis (Z), (FIGS. 5 and 6, col. 11, lines 16-33, and Tables 7 and 8); 
and a relay lens unit (G4), configured not to move along the optical axis (Z) for zooming, (FIG. 6, Table 8, col. 11, lines 26-33).
However, the differences between the image pickup apparatus of Aoi’s FIG. 15 and the claimed invention is that Aoi’s FIG. 15 embodiment does not appear to disclose that the relay lens unit includes an extender lens unit, which is to be inserted into and removed from an optical path in the relay lens unit, wherein the extender lens unit consists of:
a front unit having a positive refractive power;
a middle unit having a negative refractive power;
and a rear unit having a negative refractive power, wherein the extender lens unit comprises three negative lenses, the middle unit includes a negative lens, and following conditional expressions are satisfied:
                                        
    PNG
    media_image1.png
    83
    232
    media_image1.png
    Greyscale

where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, in a case where the middle unit includes a plurality of negative lenses, 
the focal length "fbna" is represented by the following expression:
                                     
    PNG
    media_image2.png
    127
    215
    media_image2.png
    Greyscale

where "fi" represents a focal length of an i-th negative lens of the plurality of negative lenses.
	The embodiment of Aoi’s FIG. 15 and the embodiment of Aoi’s FIG. 6 are related in that they pertain to the same field of endeavor. 
The embodiment of Aoi’s FIG. 6 discloses a zoom lens (G1 + G2 + G3 + G4) comprising in order from an object side to an image side:
a zoom lens unit (G2 + G3) configured to move along an optical axis (Z), (FIGS. 5 and 6, col. 11, lines 16-33, and Tables 7 and 8);
and a relay lens unit (G4), configured not to move along the optical axis (Z) for zooming, (FIG. 6, Table 8, col. 11, lines 26-33),
wherein the relay lens unit (G4) includes an extender lens unit (Ex), which is to be inserted into and removed from an optical path (Z) in the relay lens unit (G4), wherein the extender lens unit (Ex) consists of: 
a front unit (see lens group identified in Annotated FIG. 6 provided above) having a positive refractive power (Table 7, fa = 24.302495);
a middle unit  (see cemented lens identified in Annotated FIG. 6 provided above) having a negative refractive power (Table 7,  fb = -14.30384332);
and a rear unit  (see cemented lens identified in Annotated FIG. 6 provided above) having a negative refractive power (Table 7, fc = -82.58625378);
wherein the extender lens unit (Ex) comprises three negative lenses, (the first lens of the first unit and the first lens of the middle unit and the second lens of the rear unit are negative lenses, FIG. 6, Table 7);
the middle unit includes a negative lens, (first lens of the middle unit is a negative lens, Table 7);
and following conditional expressions are satisfied:
                                   
    PNG
    media_image1.png
    83
    232
    media_image1.png
    Greyscale

(Based on the data in Table 7, Nn is (1.80518 + 1.80400 + 1.89190)/3 = 1.8337 and Np is (1.49700 + 1.95375 + 1.49700 + 1.89286)/4  =  1.7102 so that Nn – Np is 0.1235, and fbna is -9.532562394 and fb is -14.30384332 so that fbna/fb is 0.6664, which falls within the claimed range, thereby anticipating the claimed range),
	where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, (see, e.g., Table 7, and calculated values presented above),
	in a case where the middle unit includes a plurality of negative lenses, the focal length "fbna" is represented by a following expression:
                                            	
    PNG
    media_image2.png
    127
    215
    media_image2.png
    Greyscale

where "fi" represents a focal length of an i-th negative lens of the plurality of negative lenses, (in the embodiment of FIG. 6, Example 2, Table 7, there is only one negative lens (L58) so fbna is simply the focal length of the negative lens (second lens of the cemented lens) as the conditions required for employing the summation expression do not apply).
     	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image pickup apparatus of Aoi’s FIG. 15 so that it employs the zoom lens of Aoi’s FIG. 6, including its zoom lens unit, relay lens unit and extender lens unit consisting of a front unit having a positive refractive power, a middle unit having a negative refractive power, and a rear unit having a negative refractive power, wherein the extender lens unit comprises three negative lenses, the middle unit includes a negative lens, and satisfying the following conditional expressions
                                           
    PNG
    media_image1.png
    83
    232
    media_image1.png
    Greyscale

where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, where Np and Nn represent an average refractive index of positive lenses included in the extender lens unit and an average refractive index of negative lenses included in the extender lens unit, respectively, "fbna" represents a focal length of the negative lens included in the middle unit, and "fb" represents a focal length of the middle unit, 
                                                
    PNG
    media_image2.png
    127
    215
    media_image2.png
    Greyscale

where "fi" represents a focal length of an i-th negative lens of the plurality of negative lenses, as taught by Ikeda’s embodiment of FIG. 3, because the modification advantageously provides the image pickup apparatus with a high magnification zoom lens with a zoom ratio of at least 80x while satisfactorily correcting aberrations in the visible to near-infrared wavelength bands, thereby achieving high optical performance as taught by Aoi, (col. 24, lines 1-7).
	While Aoi does not explicitly disclose that 0.2 < Nn-Np < 0.60, the calculated value of 0.1235 for the embodiment of FIG. 6 is sufficiently close to the claimed range as to render the claimed range prima facie obvious.  See, e.g., MPEP 2144.05(I); and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium because "[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
	(In this case, Aoi’s value of 0.1235 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties, although Aoi does not explicitly disclose which property would be the same).  The difference, then, between Aoi’s image pickup apparatus of FIG. 15, as modified by Aoi’s FIG. 6, and the claimed invention is that Aoi does not appear to explicitly disclose that 0.2 < Nn-Np < 0.60 (or what property would be the same between Aoi’s value of 0.12325 and the claimed range for Nn – Np such as would render the claimed range prima facie obvious in view of Aoi’s value of 0.1235).  
  	Yamada discloses (FIG. 5, Example 2, ¶¶ [0020], all lines, [0077], all lines, [0078], all lines, and [0102], all lines) an extender lens unit (U52) to be inserted into and removed from an optical path (FIG. 5, horizontal line, ¶ [0034], all lines) in a relay lens unit (U51 + U53) included in a zoom lens (FIG. 5, U1 + U2 + U3 +U4 +U51 + U53), the extender lens unit (U52) consisting of:
 	a front unit (first single lens 20 and first cemented lens (lenses 21 + 22), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a positive refractive power, (from Table 1 in ¶ [0104], fa is 41.86);
	a middle unit (second cemented lens, lenses 23 + 24), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power, (from Table 1 in ¶ [0104], fb is -1618.14);
  	and a rear unit (third cemented lens, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table) having a negative refractive power (from Table 1 in ¶ [0104], fc is -19.15);
	wherein the extender lens unit (U52) comprises three negative lenses (one in each of the first unit, i.e., lens (22), the middle unit, i.e., lens (23), and the rear unit, i.e., lens (26), ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table);
	the middle unit includes a negative lens (first lens 23 of the cemented lens, lenses 23 + 24, ¶¶ [0078], all lines, and [0102], all lines, Individual Lens Data table, fbn = -30.94),
	and following conditional expression is satisfied:  0.2 < Nn – Np < 0.60, (based on the data in the first table of ¶ [0102], for Example 2, Nn is (1.84666 + 1.88300 + 1.88300)/3 = 1.8709 and Np is (1.49700 + 1.48749 + 1.50137 + 1.92286)/4 = 1.6022, so that Nn – Np is 0.2687 which falls within the claimed range).
	Furthermore, Yamada discloses that when 0.250 < Nn – Np,6 then it is possible to make proper control of the Petzval sum, which is indispensable for performance enhancement, and thereby the zoom lens can achieve high optical performance over the entire field of view, (¶¶ [0042], all lines, and [0043], all lines).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have concluded that Aoi’s value of 0.1235 for Nn – Np renders prima facie obvious the claimed condition 0.2 < Nn – Np < 0.60 because the value 0.1235 is so close to the lower limit of 0.2 that a person skilled in the art would have expected the same properties with respect to making proper control of the Petzval sum possible. 
 	On the other hand, a person of ordinary skill in the art would have understood based on Yamada’s teachings that it would have been obvious before the effective filing date of the claimed invention to have modified the extender lens unit of Aoi so that its values of Nn and Np correspond to Nn – Np = 0.2687, as taught by Yamada, thereby satisfying the condition 0.2 < Nn – Np < 0.60 because the modification advantageously makes it possible to make proper control of the Petzval sum so that a zoom lens in which the extender lens unit is employed can achieve high optical performance over the entire field of view as suggested by Yamada, (¶ [0043], all lines), and because Yamada’s values for average refractive indices of positive and negative lenses 0.2 < Nn – Np < 0.60 of the extender lens unit are concurrently satisfied with Yamada’s condition 0.250 < Nn – Np for the positive and negative lenses of the middle lens sub-unit thereby suggesting a correlation.  Thus, the image pickup apparatus of Aoi’s FIG. 15 as modified by Aoi’s FIG. 6 and Yamada teaches a range for Nn – Np that overlaps Applicant’s claimed range for this parameter and, therefore, renders prima facie obvious the claimed range.  It is a well-settled proposition that prior art disclosing a parameter value that overlaps or lies within a claimed range or close to it renders obvious the claimed range in the absence of a showing of the criticality of the claimed range.  MPEP 2144.05(I) and (III)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakuma (US 2020/0081232 A1) discloses an extender lens unit (EXT), (FIG. 3, Example 1, ¶¶ [0068]-[0070] and [0163]), a zoom lens (G1 + G2 + G3 + G4), (FIG. 1), and an image pickup apparatus (FIG. 28).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.A./Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Yamada, Np and Nn denote refractive indices of the positive lens and the negative lens included in the middle sub-unit, (¶¶ [0042] and [0043]), which suggests optimizing values of positive and negative lenses in order to make proper control of the Petzval sum for performance enhancement, namely, high optical performance over the entire field of view.  
        2 In Yamada, Np and Nn denote refractive indices of the positive lens and the negative lens included in the middle sub-unit, (¶¶ [0042] and [0043]), which suggests optimizing values of positive and negative lenses in order to make proper control of the Petzval sum for performance enhancement, namely, high optical performance over the entire field of view.  
        3 In Yamada, Np and Nn denote refractive indices of the positive lens and the negative lens included in the middle sub-unit, (¶¶ [0042] and [0043]), which suggests optimizing values of positive and negative lenses in order to make proper control of the Petzval sum for performance enhancement, namely, high optical performance over the entire field of view.  
        4 In Yamada, Np and Nn denote refractive indices of the positive lens and the negative lens included in the middle sub-unit, (¶¶ [0042] and [0043]), which suggests optimizing values of positive and negative lenses in order to make proper control of the Petzval sum for performance enhancement, namely, high optical performance over the entire field of view.  
        5 In Yamada, Np and Nn denote refractive indices of the positive lens and the negative lens included in the middle sub-unit, (¶¶ [0042] and [0043]), which suggests optimizing values of positive and negative lenses in order to make proper control of the Petzval sum for performance enhancement, namely, high optical performance over the entire field of view.  
        6 In Yamada, Np and Nn denote refractive indices of the positive lens and the negative lens included in the middle sub-unit, (¶¶ [0042] and [0043]), which suggests optimizing values of positive and negative lenses in order to make proper control of the Petzval sum for performance enhancement, namely, high optical performance over the entire field of view.